Exhibit 10.16(a)

FIRST AMENDMENT TO
CONTINENTAL AIRLINES, INC.
LONG TERM INCENTIVE AND RSU PROGRAM

(As Amended and Restated Through March 29, 2006)


WHEREAS

, the Continental Airlines, Inc. Long Term Incentive and RSU Program, as Amended
and Restated through March 29, 2006 (the "Program"), has heretofore been adopted
by the Human Resources Committee (the "Committee") of the Board of Directors of
Continental Airlines, Inc. (the "Company") to implement in part the Performance
Award provisions of the Continental Airlines, Inc. Incentive Plan 2000; and



WHEREAS

, the Committee is authorized to amend the Program; and



WHEREAS

, the Committee desires to amend the Program in certain respects;



NOW, THEREFORE

, the Program shall be amended as follows, effective as of February 23, 2007:



1. Section 2.1(r) of the Program shall be deleted and the following shall be
substituted therefor:

"(r) "EBITDAR Margin" means, with respect to the Company and each company in the
Industry Group and each NLTIP Performance Period, the cumulative EBITDAR for the
Company or such company for such Performance Period divided by the Company's or
such company's cumulative revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of the
Company or such company prepared in accordance with GAAP) over such Performance
Period; provided, however, that, with respect to NLTIP Performance Periods
beginning on or after January 1, 2007, such cumulative revenues shall be
adjusted to exclude any item determined to be extraordinary or unusual in nature
or infrequent in occurrence as determined by the Committee in accordance with
GAAP. If the fiscal year of a company in the Industry Group is not the calendar
year, then such company's EBITDAR Margin for an NLTIP Performance Period shall
be determined based upon the fiscal quarters of such company that coincide with
the fiscal quarters contained in such Performance Period. Further, if a company
in the Industry Group provides publicly available statements of operations with
respect to its airline business that are separate from the statements of
operations provided with respect to its other businesses, then such company's
EBITDAR Margin shall be determined based solely upon the separately provided
statements of operations pertaining to its airline business."

2. Section 2.1(t) of the Program shall be deleted and the following shall be
substituted therefor:

"(t) "Entry EBITDAR Margin" means, with respect to each NLTIP Performance
Period, the percentage determined by calculating the simple average of the
EBITDAR Margins of the companies in the Industry Group with respect to such
Performance Period. Notwithstanding the foregoing, with respect to each NLTIP
Performance Period beginning on or after January 1, 2007, the term "Entry
EBITDAR Margin" means the percentage determined by dividing (i) the cumulative
EBITDAR of all companies in the Industry Group for such Performance Period by
(ii) all such companies' cumulative revenues (determined as provided in Section
2.1(r)) over such Performance Period."

3. Section 2.1(kk) of the Program shall be deleted and the following shall be
substituted therefor:

"(kk) "Profit Sharing Pool" means, with respect to each Fiscal Year, the "Annual
Award Pool" for such Fiscal Year determined under (and based on the definition
of such term set forth in) the Company's Enhanced Profit Sharing Plan as in
effect on February 23, 2007, taking into account amendments effected on that
date (the "EPSP"); provided, however, that (A) any Minor Pool (as defined in the
EPSP) with respect to a Fiscal Year that ended prior to the beginning of any
Profit Based RSU Performance Period shall not be included in the Profit Sharing
Pool with respect to a Fiscal Year in such Performance Period and (B) for the
Fiscal Year beginning on April 1, 2006, the Profit Sharing Pool for such Fiscal
Year shall be the same as the Annual Award Pool under the EPSP for the 12-month
period ending on December 31, 2006 (disregarding any Minor Pool to the extent
provided in clause (A) of this paragraph), except that such Annual Award Pool
shall be determined under the EPSP based on Pre-tax Net Income for such Fiscal
Year determined under the Program reduced by an additional $1 million (in lieu
of "Pre-tax Net Income" (as defined under the EPSP) for the 12-month period
ending on December 31, 2006)."



4. Section 6.5 of the Program shall be deleted and the following shall be
substituted therefor:

"6.5 Form of Payment of Awards. All payments to be made under the Program to a
Participant with respect to an Award shall be paid in a single lump sum payment
in cash; provided, however, that, to the extent permitted and subject to any
limitations under the Incentive Plan 2000 and applicable laws and securities
exchange rules, the Committee may, in its sole discretion, direct that payment
of Profit Based RSU Awards and/or Stock Price Based RSU Awards be made either
(a) in shares of Company Stock, but if and only if at the time of payment the
Company has an effective registration statement under the Securities Act of
1933, as amended, covering the issuance of Company Stock under the Program, or
(b) in a combination of cash and/or shares of Company Stock. If the Committee
elects to direct the Company to pay all or a portion of a payment due for Profit
Based RSU Awards or Stock Price Based RSU Awards in shares of Company Stock,
then:

(i) in the case of RSUs granted prior to January 1, 2007, the number of shares
of Company Stock shall be determined by dividing the amount of such payment to
be paid in shares of Company Stock by the Market Value per Share as of the date
of the particular payment with respect to such Award (or, in the case of Stock
Price Based RSU Awards, as of the date used to determine the Payment Amount with
respect to such payment), and rounding such number down to the nearest whole
share;

(ii) in the case of Stock Price Based RSU Awards granted on or after January 1,
2007, the number of shares of Company Stock shall be equal to the number of RSUs
subject to the Award that are to be so paid in Company Stock; and

(iii) in the case of Profit Based RSU Awards granted on or after January 1,
2007, the number of shares of Company Stock shall be determined by multiplying
(A) one third of the number of RSUs subject to such Award that are to be so paid
in Company Stock by (B) the Profit Based RSU Payment Percentage applicable to
the Cumulative Profit Sharing Pool Target Level achieved with respect to the
payment to be made in shares on the Specified Payment Date, rounding such number
of shares down to the nearest whole share."

5. As amended hereby, the Program is specifically ratified and reaffirmed.

IN WITNESS WHEREOF

, the undersigned officer of the Company acting pursuant to authority granted to
him by the Committee has executed this instrument on this 23rd day of February,
2007.



CONTINENTAL AIRLINES, INC.



 

By: /s/ Jeffery A. Smisek

_



Jeffery A. Smisek

President



 

 

 